Dismissed and Memorandum Opinion filed February 18, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-01015-CV
____________
 
IN THE INTEREST OF M.J.E.C., A.L.C., C.T.M., and
A.L.M., Children
 
 

 
On Appeal from the 310th District Court
Harris County, Texas
Trial Court Cause No. 2006-34791
 

 
M E M O R
A N D U M   O P I N I O N
This appeal is from a judgment signed November 9, 2009. No
clerk=s record has been filed. The clerk
responsible for preparing the record in this appeal informed the court that
appellant, Jody Renee Martin, did not make arrangements to pay for the record.
According to information provided to this court, appellant is not entitled to
appeal without the advance payment of costs.
On January 20, 2010, notification was transmitted to all
parties of the court's intention to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment or established that she is
entitled to proceed without the advance payment of costs. See Tex.
R. App. P. 37.3(b). No response
was filed.
Appellant has not provided this court with proof of payment
for the record or that she is entitled to proceed without the advance payment
of costs. Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Christopher.